Case 3:20-cv-01683-CAB-AHG Document 26 Filed 11/17/20 PageID.232 Page 1 of 3




   1 ROBBINS GELLER RUDMAN
       & DOWD LLP
   2 DANIELLE S. MYERS (259916)
     BRIAN E. COCHRAN (286202)
   3 JENNIFER N. CARINGAL (286197)
     JUAN CARLOS SANCHEZ (301834)
   4 655 West Broadway, Suite 1900
     San Diego, CA 92101
   5 Telephone: 619/231-1058
     619/231-7423 (fax)
   6 dmyers@rgrdlaw.com
     bcochran@rgrdlaw.com
   7 jcaringal@rgrdlaw.com
     jsanchez@rgrdlaw.com
   8
     [Proposed] Lead Counsel for [Proposed] Lead Plaintiff
   9
                          UNITED STATES DISTRICT COURT
  10
                        SOUTHERN DISTRICT OF CALIFORNIA
  11
     AUNG KYAW SOE, Individually and ) Case No. 3:20-cv-01683-CAB-AHG
  12 on Behalf of All Others Similarly      )
     Situated,                              ) CLASS ACTION
  13                                        )
                              Plaintiff,    ) PHILLIP MATZ’S NOTICE OF NON-
  14                                        ) OPPOSITION TO COMPETING
            vs.                             ) MOTIONS FOR CONSOLIDATION
  15                                        ) OF RELATED ACTIONS,
     PROGENITY, INC., et al.,               ) APPOINTMENT AS LEAD
  16                                        ) PLAINTIFF, AND APPROVAL OF
                              Defendants. ) LEAD PLAINTIFF’S SELECTION OF
  17                                        ) LEAD COUNSEL
  18                                          DATE:        December 1, 2020
                                              CTRM:        15A
  19                                          JUDGE:       Hon. Cathy Ann
                                                           Bencivengo
  20
  21
  22
  23
  24
  25
  26
  27
  28

       4850-0855-5474
Case 3:20-cv-01683-CAB-AHG Document 26 Filed 11/17/20 PageID.233 Page 2 of 3




   1           On October 27 2020, Phillip Matz timely filed a motion for consolidation of
   2 related actions, appointment as lead plaintiff, and approval of his selection of lead
   3 counsel pursuant to the Private Securities Litigation Reform Act of 1995 (the
   4 “PSLRA”). See ECF No. 24. On that date, similar motions were filed by other
   5 members of the putative class in this action. See ECF Nos. 23, 25.
   6           The PSLRA provides a presumption that the “most adequate plaintiff” to
   7 represent the interests of class members is the person or group that, among other
   8 things, has “the largest financial interest in the relief sought by the class” and that
   9 “otherwise satisfies the requirements of Rule 23 of the Federal Rules of Civil
  10 Procedure.” 15 U.S.C. §78u-4(a)(3)(B)(iii)(I). Having reviewed the competing
  11 motions and supporting papers provided by the other movants seeking appointment as
  12 lead plaintiff, it appears that Mr. Matz does not possess the “largest financial interest
  13 in the relief sought by the class” as required by the PSLRA. If the Court determines
  14 that the other lead plaintiff movants with losses larger than Mr. Matz are incapable or
  15 inadequate to represent the class in this litigation, Mr. Matz remains willing and able
  16 to serve as lead plaintiff or as a class representative. By this Notice of Non-
  17 Opposition, Mr. Matz does not waive his rights to participate and recover as a class
  18 member in this litigation.
  19 DATED: November 17, 2020                   Respectfully Submitted,
  20                                            ROBBINS GELLER RUDMAN
                                                 & DOWD LLP
  21                                            DANIELLE S. MYERS
                                                BRIAN E. COCHRAN
  22                                            JENNIFER N. CARINGAL
                                                JUAN CARLOS SANCHEZ
  23
  24                                                      s/ Jennifer N. Caringal
  25                                                    JENNIFER N. CARINGAL
  26
  27
  28

                                                -1-                3:20-cv-01683-CAB-AHG
       4850-0855-5474
Case 3:20-cv-01683-CAB-AHG Document 26 Filed 11/17/20 PageID.234 Page 3 of 3




   1
                                          655 West Broadway, Suite 1900
   2                                      San Diego, CA 92101
                                          Telephone: 619/231-1058
   3                                      619/231-7423 (fax)
                                          dmyers@rgrdlaw.com
   4                                      bcochran@rgrdlaw.com
                                          jcaringal@rgrdlaw.com
   5                                      jsanchez@rgrdlaw.com
   6                                      [Proposed] Lead Counsel for[Proposed]
                                          Lead Plaintiff
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                         -2-              3:20-cv-01683-CAB-AHG
       4850-0855-5474
